United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-1397
                     ___________________________

                              Andrew Alexander

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                      Dallas County Detention Center

                          lllllllllllllllllllllDefendant

              Dusty Dodson, Administrator, Dallas County Jail

                    lllllllllllllllllllllDefendant - Appellee

                       United States Marshal Service

                          lllllllllllllllllllllDefendant
                                  ____________

                  Appeal from United States District Court
                for the Eastern District of Arkansas - Central
                                ____________

                        Submitted: October 22, 2021
                         Filed: November 4, 2021
                              [Unpublished]
                              ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________
PER CURIAM.

       Andrew Alexander, who was formerly detained at the Dallas County Detention
Center, appeals the district court’s1 adverse grant of summary judgment in his 42
U.S.C. § 1983 action. After careful de novo review of the record and the parties’
arguments on appeal, we conclude the district court properly granted summary
judgment, as the record did not support Alexander’s claims relating to mold and
inadequate medical care. See Morris v. Cradduck, 954 F.3d 1055, 1058 (8th Cir.
2020) (standard of review); Morris v. Zefferi, 601 F.3d 805, 809 (8th Cir. 2010)
(noting a detainee’s constitutional rights are violated if conditions of confinement
amount to punishment). We also conclude Alexander’s vague allegations concerning
a spider infestation did not support a conditions-of-confinement claim. See Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’”). Finally, we conclude Alexander’s official-capacity claim
failed, as he did not demonstrate a constitutional violation. See Brockinton v. City of
Sherwood, 503 F.3d 667, 674 (8th Cir. 2007). Accordingly, we affirm. See 8th Cir.
R. 47B.
                        ______________________________




      1
        The Honorable Beth M. Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-